Appeal from an order of the Family Court of Ulster County, entered June 2, 1976, which awarded custody of the child of the marriage to the respondent. Pursuant to subdivision (b) of section 651 of the Family Court Act, petitioner wife commenced a proceeding to obtain custody of the four and one-half-year-old son of the couple. Since June 5, 1973, when his parents separated, the child has been living with respondent and his parents. A cross petition was filed by the respondent husband. The evidence disclosed that the parties’ separation was brought about by petitioner’s plea of guilty to sexual abuse of several minors in 1973. Following her conviction, petitioner received psychiatric attention. However, while the court was favorably impressed by her mental and emotional improvement, it stated that the test was not improvement on the part of petitioner, but the best interests and welfare of the child. Psychiatric testimony on behalf of the respondent supported the respondent’s position that the best interests of the child would be served by maintaining the stable environment in which the child is presently living. A further consideration was the fact that the child has neurological problems which require an extremely quiet home atmosphere. The record fully supports the decision of the Family Court. Order affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.